803 F.2d 721
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHRISTINE RHOTEN, Plaintiff-Appellantv.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 85-1715.
United States Court of Appeals, Sixth Circuit.
Sept. 12, 1986.

BEFORE:  ENGEL, KRUPANSKY and RYAN, Circuit Judges.
PER CURIAM.


1
The plaintiff Christine Rhoten (the plaintiff) appealed the district court's judgment in favor of the Secretary of Health and Human Services (the Secretary) affirming the Secretary's denial of her application for social security disability and supplemental security income (SSI) benefits.


2
The plaintiff claimed before the agency that she suffered from disabling lower back and stomach impairments.  The medical evidence consisted primarily of the treatment records of the plaintiff's three treating physicians and those of a consulting physician requested by the Secretary.  A vocational expert testified at the administrative hearing that, with certain qualifications, in light of the plaintiff's testimony and her past relevant work as a cashier and a waitress, the plaintiff could perform semi-skilled cashier-type employment with the option of sitting or standing and that a significant number of such employment opportunities existed in the regional economy.  The administrative law judge (ALJ) denied the plaintiff benefits, concluding that she retained the residual functional capacity to perform sedentary work with such an option, that such capacity was not significantly compromised by certain claimed nonexertional limitations, such as pain, inattentiveness, or mental anxiety, and that the vocational testimony disclosed that there existed a significant number of jobs suitable for the plaintiff in the geographical area.  Upon judicial review of the administrative action, the magistrate's report, subsequently adopted by the district court, rejected the plaintiff's contentions raised therein, which were essentially identical to her position on appeal to this court.


3
Upon review of the record including the medical evidence submitted herein and the briefs of the parties, and for the reasons expressed in the magistrate's report, as adopted by the district court, this court is of the opinion that the determination of the Secretary was based upon substantial evidence and the judgment of the district court is accordingly AFFIRMED.